DETAILED ACTION
Amendment and Request for Continued Examination received 18 November 2022 are acknowledged.  Claims 1-12 are pending and have been considered as follows.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to express disclosure, “wherein the sensor does not directly detect the opening of the first contact points but detects changes in conjunction with the actuation of the switch in order to detect the opening of the first contact points” as per amended Claim 1 does not appear in the Specification as filed.
As to implicit disclosure, the Specification as filed includes the follows regarding opening:

¶29:	In this case, when the contact points on the stationary operating panel 4 are opened, a confirmation signal resulting from the other set of contact points on the stationary operating panel 4 being closed is sent to the control device 3, and therefore, it can be easily confirmed that the first emergency stop switch 8 on the stationary operating panel 4 has been operated. On the other hand, because the portable operating panel 5 is structured merely by attaching the contact points to the exterior of the smart device 9, a confirmation signal indicating the opening of the contact points cannot be input to the smart device 9. However, as a result of the acceleration detected by the acceleration sensor 13 being changed, the detection signal of the acceleration sensor 13 that is sent to the control device 3 changes because the acceleration sensor 13 can detect a physical quantity, i.e., an acceleration, that changes in accordance with the physical movement of the switch member, said physical movement indicating that the second emergency stop switch 12 has been operated. 

¶31:	On the other hand, as shown in Fig. 3, if no prominent change is seen in the acceleration detection signal at the timing when the emergency stop command signal is switched from OFF to ON, the determination unit 16 can determine that the second emergency stop switch 12 has not been operated.
 
¶32:	This affords an advantage in that the control device 3 can be made to conveniently identify the opening of the contact points on the portable operating panel 5, which uses the general-purpose smart device 9 not having a special input terminal. In addition, if neither a confirmation signal, which indicates the opening of the contact points of the first emergency stop switch 8, nor a change in acceleration, which indicates the opening of the contact points of the second emergency stop switch 12, is seen, the determination unit 16 can easily determine that the relevant emergency stop has been actuated through operation of the external emergency stop switch 6.

Accordingly, the Specification describes embodiments in which an acceleration sensor (13) detects an acceleration indicating opening of the contact points of an emergency switch (6, 8, 12).  However, there is not necessarily any connection between these embodiments in the Specification and “wherein the sensor does not directly detect the opening” as per the claim language in that neither the Specification nor the claim language distinguishes between “directly detecting” and “not directly detecting”.  For example, there are no standards for identifying embodiments in which specified acceleration directly indicates that the contact points have been opened or embodiments in which specified acceleration indirectly indicates that the contact points have been opened.  Further, the “sensor” in the claim language is not necessarily an acceleration sensor and the “physical changes” in the claim language are not necessarily acceleration as per the Specification.  Accordingly, embodiments in the Specification are not clearly linked to the claim language.
As to inherent disclosure, as discussed above, the Specification does include embodiments in which an acceleration sensor operates to detect an acceleration indicating opening of the contact points of an emergency switch (6, 8, 12).  However, the “sensor” in the claim language is not necessarily an acceleration sensor and the “physical changes” in the claim language are not necessarily acceleration.  Further, even if the claim language were so limited, detecting acceleration as per embodiments in the Specification is not necessarily linked to “not directly detecting the opening” as per the claim language.
Therefore, the claim language at issue is not expressly, implicitly, or inherently described in the Specification as filed.  Accordingly, Claim 1 is rejected for containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 2-12 depending from Claim 1 are therefore rejected.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 1, as discussed above, there is not necessarily any connection between embodiments in the Specification and “wherein the sensor does not directly detect the opening” as per the claim language in that neither the Specification nor the claim language clearly distinguishes between “directly detecting” and “not directly detecting”.  For example, there are no standards for identifying embodiments in which specified acceleration directly indicates that the contact points have been opened or embodiments in which specified acceleration indirectly indicates that the contact points have been opened.  Further, the “sensor” in the claim language is not necessarily an acceleration sensor as per the Specification.  In addition, the “physical changes” in the claim language are not necessarily acceleration as per the Specification.  Accordingly, one of ordinary skill in the art would not be able to identify embodiments for “not directly detecting” that are intended to be within the scope of the invention.  Claim 1 is therefore rejected.  Clarification is required.  Claims 2-12 depending from Claim 1 are therefore rejected.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Johannessen (US Pub. No. 2004/0260426) in view of Bretschneider (US Pub. No. 2016/0124397).

As per Claim 1, Johannessen discloses a robot control system (1, 40, 2a-f) (Fig. 4; ¶42-44) comprising:
a control device (2a-f) for controlling a robot (3a-f) (Figs. 1, 4; ¶33, 42-44);
a reception circuit (39, 36, 32, 33) included in the control device (2a-f) (Fig. 3; ¶36-41);
a portable operating panel (1) connected (via 40) to the control device (2a-f) (Figs. 1, 4; ¶33, 42-44);
a general-purpose device (5, 6, 7) included in the portable operating panel (1) (Fig. 1; ¶33);
a switch (11) attached to the exterior (as per opening 8) of the general-purpose device (1) (Figs. 1-2; ¶33-37);
first contact points (20) included in the portable operating panel (1) (Fig. 2; ¶34-35);
second and subsequent contact points (30) respectively included in one or more devices (2a-f) other than the portable operation panel (1) (Fig. 3; ¶36-41); and
a sensor (21) included in the general-purpose device (1) (Fig. 2; ¶34-35),
wherein the first contact points (20) and the second and subsequent contact points (30) are connected in series (Figs. 2-4; ¶34-44), 
wherein the reception circuit (39, 36, 32, 33) detects an opening of at least one of the first contact points (20) and the second and subsequent contact points (30) (Figs. 2-4; ¶34-44),
wherein the first contact points (20) are opened and closed in conjunction with a physical movement of the switch (11) (Fig. 2; ¶34-35),
wherein the sensor (21) detects changes (as per presence) in conjunction with the actuation of the switch (11) in order to detect the opening of the first contact points (20) (Fig. 2; ¶34-35), and
wherein the portable operating panel (1) transmits, to the control device (2a-f), a detection signal (as per line from 1 to 2a-f via 40 in Fig. 4) indicating the [changes] or information about the changes (as per presence) (Figs. 2-4; ¶34-44).
Johannessen does not expressly disclose wherein the sensor does not directly detect the opening of the first contact points.
Bretschneider discloses a handheld unit (6) with which a user (3) communicates with the control device (2) of an industrial technical system (1) (Fig. 1; ¶51-53).   The handheld unit (6) includes a number of modules (11 to 15) as well as an emergency shutdown key (17) in communication with an evaluation device (9) that evaluates output signals transmitted to it (Fig. 2; ¶56, 58-65, 71).  The emergency shutdown key (17) when activated causes the evaluation device (9) to transmit an emergency shutdown request to the control device (2) (¶71).  The evaluation device (9) also transmits an emergency shutdown request to the control device (2) in view of specified signals from the modules (11 to 15).  In this way, a reliable emergency shutdown request may be generated (¶29-41, 71, 75, 81).  Like Johannessen, Bretschneider is concerned with user input devices.
Therefore, from these teachings of Johannessen and Bretschneider, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Bretschneider to the system of Johannessen since doing so would enhance the system by providing a reliable emergency shutdown request.  Applying the teachings of Bretschneider to the system of Johannessen would involve a system that operates “wherein the sensor does not directly detect the opening of the first contact points” in that the portable operating unit (1) of Johannessen would be informed by data from modules the modules (11 to 15) as per Bretschneider that function as sensors that do not directly detect the opening of contacts of the emergency shutdown key (17).

As per Claim 2, the combination of Johannessen and Bretschneider teaches or suggests all limitations of Claim 1.  Johannessen further discloses:
a processor (24) comprising hardware, the processor (24) (Fig. 2; ¶34-35) being configured to:
be in communication (as per line from 1 to 2a-f in Fig. 4) with the control device (2a-f) (Figs. 2-4; ¶34-44), and
determine that the first contact points (20) are opened based on the detection signal (as per line from 1 to 2a-f via 40 in Fig. 4) and the opening of the at least one of the first contact points (20) and the second and subsequent contact points (30) detected by the reception circuit (21) (Figs. 2-4; ¶34-44).

As per Claim 3, the combination of Johannessen and Bretschneider teaches or suggests all limitations of Claim 1.  Johannessen further discloses:
a processor (24) comprising hardware, the processor (24) (Fig. 2; ¶34-35) being configured to:
be in communication (as per line from 1 to 2a-f in Fig. 4) with the control device (2a-f) (Figs. 2-4; ¶34-44), and
determine that the first contact points (20) are closed based on the detection signal (as per line from 1 to 2a-f via 40 in Fig. 4) and the closing of the first contact points (20) and the second and subsequent contact points (30) detected by the reception circuit (21) (Figs. 2-4; ¶34-44).
As per Claim 4, the combination of Johannessen and Bretschneider teaches or suggests all limitations of Claim 1.  Johannessen does not expressly disclose:
wherein the changes include an acceleration of the general-purpose device, and
the sensor comprises an acceleration sensor for detecting the acceleration.
See rejection of Claim 1 for discussion of teachings of Bretschneider.  Bretschneider further discloses:
wherein the changes (as per output signals) include an acceleration (as per operation of sensor 12) of the general-purpose device (6) (Fig. 2; ¶23, 32-33, 42, 60, 71), and
the sensor (12) comprises an acceleration sensor (12) for detecting the acceleration (Fig. 2; ¶23, 32-33, 42, 60, 71).
Therefore, from these teachings of Johannessen and Bretschneider, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Bretschneider to the system of Johannessen since doing so would enhance the system by providing a reliable emergency shutdown request.

As per Claim 5, the combination of Johannessen and Bretschneider teaches or suggests all limitations of Claim 1.  Johannessen further discloses:
wherein the changes (as per presence) include a distance (as per electrical contact between elements 12 and 20) between the switch (11) and a prescribed region (20) of the general-purpose device (1) (Fig. 2; ¶34-35), and
the sensor (21) includes a [touch panel sensor] or a proximity sensor (as per “adapted for sensing the presence” in ¶34) for detecting that a material (12) is in contact with or is close to the prescribed region (20) (Fig. 2; ¶34-35).

As per Claim 7, the combination of Johannessen and Bretschneider teaches or suggests all limitations of Claim 1.  Johannessen does not expressly disclose:
wherein the changes include image data convertible into image information, comprising visible light, radiated on a prescribed region of the general-purpose device, and
the sensor comprises a camera for acquiring the image data.
See rejection of Claim 1 for discussion of teachings of Bretschneider.  Bretschneider further discloses:
wherein the changes include image data (as per “an image is captured” in ¶63) convertible into image information, comprising visible light, radiated on a prescribed region of the general-purpose device (6) (Fig. 2; ¶26, 58, 63), and
the sensor comprises a camera (15) for acquiring the image data (as per “an image is captured” in ¶63) (Fig. 2; ¶26, 58, 63).
Therefore, from these teachings of Johannessen and Bretschneider, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Bretschneider to the system of Johannessen since doing so would enhance the system by providing a reliable emergency shutdown request.

As per Claim 10, the combination of Johannessen and Bretschneider teaches or suggests all limitations of Claim 2.  Johannessen further discloses wherein the processor (24) is connected to the control device (2a-f) via a network (as per line from 1 to 2a-f via 40 in Fig. 4) (Figs. 2-4; ¶34-44).

As per Claim 11, the combination of Johannessen and Bretschneider teaches or suggests all limitations of Claim 3.  Johannessen further discloses, wherein the processor (24) is connected to the control device (2a-f) via a network (as per line from 1 to 2a-f via 40 in Fig. 4) (Figs. 2-4; ¶34-44).

As per Claim 12, the combination of Johannessen and Bretschneider teaches or suggests all limitations of Claim 1.  Johannessen further discloses:
a stationary operation panel (13) connected to the control device (2a-f) (Figs. 1, 3; ¶33, 36),
wherein the stationary operation panel (13) is provided with second contact points (30) (Fig. 3; ¶36),
wherein the stationary operation panel (13) comprises a detection circuit (31, 32) that detects an opening of the second contact points (30) and sends the control device (2a-f) a confirmation signal (via 40) indicating the opening detected by the detection circuit (31, 32) (Figs. 3-4; ¶36-43).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Johannessen (US Pub. No. 2004/0260426) in view of Bretschneider (US Pub. No. 2016/0124397), further in view of Inaba (US Pub. No. 2016/0271793).

As per Claim 6, the combination of Johannessen and Bretschneider teaches or suggests all limitations of Claim 1.  Johannessen does not expressly disclose:
wherein the changes include an amount of light radiated on a prescribed region of the general-purpose device, and
the sensor comprises a light amount sensor for detecting the amount of light.
Inaba discloses a system for controlling a robot (1001) via a control panel (1004) (Fig. 1; ¶8).  In one embodiment, the control panel (4) includes a camera (20) (Fig. 8; ¶47-52).  The camera (20) operates to measure the distance between the robot (1) and the control panel (4) in view of radio wave intensity (¶47-50).  In this way, the operator is warned (via 8) when the distance exceeds a predetermined threshold (¶34, 47).  Like Johannessen, Inaba is concerned with robot control systems.
Therefore, from these teachings of Johannessen, Bretschneider, and Inaba, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Inaba to the system of Johannessen as modified in view of Bretschneider since doing so would enhance the system by providing specified warnings.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Johannessen (US Pub. No. 2004/0260426) in view of Bretschneider (US Pub. No. 2016/0124397), further in view of Ozaki (US Pub. No. 2018/0056520).

As per Claim 8, the combination of Johannessen and Bretschneider teaches or suggests all limitations of Claim 2.  Johannessen does not expressly disclose:
wherein the determining of the first contact points being opened includes performing supervised learning, and
wherein the performing of the supervised learning includes:
observing a state variable including the detection signal of the sensor,
acquiring teaching data including information generated when the first contact points are opened or closed due to the physical movement of the switch to update, based on the teaching data, a learning model for determining whether or not the first contact points are opened or closed due to the physical movement of the switch, and
acquiring the detection signal to determine, based on the current detection signal and the learning model, whether or not the first contact points are opened or closed due to the physical movement of the switch.
Ozaki discloses a system for operating a robot (3) using a control panel (43) in which a machine learning device (2) learns motion commands (Figs. 1, 4; ¶27-29, 59-60).  The machine learning device (2) includes a state observation unit (21) for observing a state variable based on outputs from a sensor (45, 41) (Fig. 1; ¶28-31).  The machine learning device (2) includes a learning unit (22, 23) that acquires teaching data (x1-x3) including information generated from a sensor (45, 41) that updates, on a basis of the teaching data (x1-x3), a learning model (as per y1-y3) for determining operation of the robot (3) (Figs. 1, 3-4; ¶29-31, 50-55, 59-61).  The machine learning device (2) further includes a decision-making unit (24) that acquires the detection signal of the sensor (45, 41) and that determines, on a basis of the current detection signal of the sensor (45, 41) and the learning model (as per y1-y3), whether or not the robot is operating properly (Figs. 1, 3-4; ¶29-31, 50-55, 59-61).  In this way, the system operates to improve cooperation between the human and robot (¶10).  Like Johannessen, Ozaki is concerned with robot control systems.
Therefore, from these teachings of Johannessen, Bretschneider, and Ozaki, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Ozaki to the system of Johannessen as modified in view of Bretschneider since doing so would enhance the system by improving cooperation between human and robot.

As per Claim 9, the combination of Johannessen and Bretschneider teaches or suggests all limitations of Claim 3.  Johannessen does not expressly disclose:
wherein the determining of the first contact points being closed includes performing supervised learning, and
wherein the performing of the supervised learning includes:
observing a state variable including the detection signal of the sensor,
acquiring teaching data including information generated when the first contact points are opened or closed due to the physical movement of the switch to update, based on the teaching data, a learning model for determining whether or not the first contact points are opened or closed due to the physical movement of the switch, and
acquiring the detection signal to determine, based on the current detection signal and the learning model, whether or not the first contact points are opened or closed due to the physical movement of the switch.
Ozaki discloses a system for operating a robot (3) using a control panel (43) in which a machine learning device (2) learns motion commands (Figs. 1, 4; ¶27-29, 59-60).  The machine learning device (2) includes a state observation unit (21) for observing a state variable based on outputs from a sensor (45, 41) (Fig. 1; ¶28-31).  The machine learning device (2) includes a learning unit (22, 23) that acquires teaching data (x1-x3) including information generated from a sensor (45, 41) that updates, on a basis of the teaching data (x1-x3), a learning model (as per y1-y3) for determining operation of the robot (3) (Figs. 1, 3-4; ¶29-31, 50-55, 59-61).  The machine learning device (2) further includes a decision-making unit (24) that acquires the detection signal of the sensor (45, 41) and that determines, on a basis of the current detection signal of the sensor (45, 41) and the learning model (as per y1-y3), whether or not the robot is operating properly (Figs. 1, 3-4; ¶29-31, 50-55, 59-61).  In this way, the system operates to improve cooperation between the human and robot (¶10).  Like Johannessen, Ozaki is concerned with robot control systems.
Therefore, from these teachings of Johannessen, Bretschneider, and Ozaki, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Ozaki to the system of Johannessen as modified in view of Bretschneider since doing so would enhance the system by improving cooperation between human and robot.
Response to Arguments
Applicant's arguments filed 18 November 2022 have been fully considered as follows.
Applicant argues that the objection to the claims should not be maintained in view of the amendments (page 6 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, the objection is not maintained.
Applicant argues that the rejections under 35 USC 102 should not be maintained in view of the amendments because “this feature/these features [as per the amendments] are not described by Johannessen” (page 6 of Amendment).  Upon further consideration of the teachings of Johannessen in view of the amended claim language, rejections under 35 USC 102 are not maintained.  However, the amendments necessitated the new ground(s) of rejection presented above.
Applicant argues that the rejections under 35 USC 102 should not be maintained in view of the amendments because as per embodiments in the Specification “the portable operating panel 5 is provided with an acceleration sensor 13 that detects when the emergency stop switch 12 has been activated by detecting the acceleration change attendant to actuation of that switch” and “In other words, ‘the sensor does not directly detect the opening of the first contact points but detects changes in conjunction with the actuation of the switch in order to detect the opening of the first contact points,’ as now recited by the claims” (page 7 of Amendment).  For these reasons, Applicant asserts that “Johannessen et al. does not teach that ‘the sensor [as claimed]’” (page 7 of Amendment).
However, the claim language does not correspond to the described embodiment in that, as examples, the claimed sensor is not “an acceleration sensor” and the claimed change is not “acceleration change attendant to actuation of [the emergency stop switch]”.  Accordingly, Applicant’s argument involves an improperly narrow interpretation of the claim language directed to unclaimed embodiments.  Even if Applicant’s argument were directed to the claim language, the amendments necessitated the new ground(s) of rejection presented above.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that rejections under 35 USC 103 should not be maintained because “neither Inaba et al. nor Ozaki et al. address the deficiency(ies) identified above with respect to Johannessen et al” and “In particular, neither of these references describe or suggest systems/devices where ‘the sensor does not directly detect the opening of the first contact points but detects changes in conjunction with the actuation of the switch in order to detect the opening of the first contact points’ (page 9 of Amendment).  However, no rejection involves an assertion that Inaba or Ozaki teach or suggest the amended claim language.  Accordingly, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Stoddard (US Patent No. 6,697,681), Halfmann (US Pub. No. 2006/0097860), Kalhoff (US Pub. No. 2008/0046102), Toda (US Pub. No. 2014/0244034), Wu (US Pub. No. 2016/0114478), and Tateoka (US Pub. No. 2018/0113435) disclose machine control systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664